Citation Nr: 1634477	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  05-25 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Cicely Tingle, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty service from January 1971 to March 1971 and from March 1976 to April 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio, which declined to reopen the claim for service connection for an acquired psychiatric disorder. 

The Board remanded the claim for additional development in March 2008 and October 2010, but did not reopen at that time.  The case has been returned to the Board and is ready for further review.

The issue of service connection for an acquired psychiatric disorder is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 1978 rating decision denied the claim of service connection for an acquired psychiatric disorder.

2.  The evidence received since the April 1978 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The April 1978 rating decision which denied the appellant's claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for acquired psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board reopens the appellant's claim of service connection for an acquired psychiatric disorder and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

The RO denied the appellant's claim of service connection for an acquired psychiatric disorder in an April 1978 rating decision, in part, because it pre-existed service and was not aggravated during service.  The appellant was notified of this action and apprised of his appellate rights by a letter dated in May 1978.  He did not appeal the decision, and no new and material evidence was received within one year.  Therefore, the April 1978 rating decision is final.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1978 rating decision consisted of service records; treatment reports of hospitalization from June 1975 to July 1975 for depressive neurosis; and lay statements.

Evidence added to the record since April 1978 includes lay statements, duplicate copies of STRs, Ohio Department of MRDD Rollman Psychiatric Institute dated from June 16, 1975 to October 14, 1976; Middletown Hospital dated November 10, 1976 to September 18, 1989; Franklin Area Mental Health dated on January 27, 1982; Allied Medical dated from March 5, 1977 to January 23, 1982; private treatment records dated on May 17, 1989; September 18, 1989; October 10, 1996 and February 13, 1997; Surecare Medical Center from April 23, 1997 to March 18, 1999; and December 23, 1999; Dayton VA Medical Center VA Outpatient dated on March 9, 1999 to February 22, 2008; Dayton VA Medical Center/Middletown from June 28, 2001 to April 2004; January 2006 to February 2008; April 2008 to March 2016; SSA disability records, various buddy statements and lay statements from the Veteran.

Of importance is the March 2011 Written Statement from, R. D., PhD, a psychologist, who diagnosed the Veteran with the following Axis I disorders Schizoaffective Disorder; Generalized Anxiety Disorder; Somatization Disorder, and Posttraumatic Stress Disorder chrome; and Axis II disorders of Avoidant Personality Disorder with Schizotypal Personality Features and Schizoid Personality Features.  He stated that the appellant had deeply ingrained and pervasive patterns of maladaptive functioning underlying Axis I clinical syndromal pictures.  The private psychologist concluded it was as least likely as not that the Veteran's disorders manifested while in service.  His rationale was that the appellant experienced no symptoms of depression and anxiety prior to the military service.  He stated, in part, that the appellant also had ongoing failure in the Army due to a worsening of his symptoms around separation, which as described reflected a paranoid schizophrenia resulting in self-mutilation (cutting himself) over time.  He also stated that the appellant met the criteria for PTSD.

The private medical opinion provides a more complete picture of the circumstance surrounding the origin of the claimed disability.  See Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 1998) (stating that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a appellant's injury or disability, even where it will not eventually convince the Board to alter its ratings decision").  Further, the private medical opinion specifically relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, the claim of service connection is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.



REMAND

The Veteran asserts that he has an acquired psychiatric disorder that was either incurred in or aggravated by service.  The appellant and his attorney assert that the June 2012 VA examination was inadequate, in part, that the VA examiner did not review the complete record; failed to address the chronology of Veteran's hospitalizations one of which occurred in between his terms of service; and discuss, if any, the significance of the SSA's determination in 1978, approximately 24 months after final discharge.  (See March 2016 Written Statement).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

The claim must be remanded to afford the appellant a VA psychological examination.  The prospective examiner should provide an opinion as to whether the appellant's mental disability pre-existed service and had an increase in severity during service and, if so, whether the increase in severity was beyond the natural progress of the disease.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment records from Dayton VAMC since March 2016 and associate the records with the claims folder.

2.  Thereafter, schedule the appellant for a VA mental examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's pre-service, in-service, and post-service history should be taken.  All necessary tests and studies should be conducted.

(a)  Indicate the Veteran's psychiatric disabilities diagnosed currently or during the period of the appeal.

(b)  If the examiner determines that any currently or previously diagnosed psychiatric disorder existed prior to service (either period of service), the opinion must address whether the psychiatric disorder was aggravated due to the Veteran's active duty service.  The examiner must state the specific evidence upon which this finding is based.  Specifically, the examiner should opine whether the diagnosed psychiatric disability clearly and unmistakably pre-existed service and that it was clearly and unmistakably not aggravated by service.

(c)  It is at least as likely as not (50 percent or greater) that the currently diagnosed psychiatric disability(ies) is related to service.  If a psychiatric disability was found to pre-date service and was aggravated by service (see (b) above), this question relates to whether the currently diagnosed psychiatric disability is related to that in-service psychiatric disability.

(d)  Please comment on the chronology of appellant's hospitalizations one of which occurred in between his terms of service; and discuss, if any, the significance of the SSA's determination in 1978, approximately 24 months after final discharge.

A complete rationale for each opinion must be provided. 

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the appellant and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


